 CHARLESTON SHIPYARDS, INC.379While Doris appears to spend most of her time in work related to proc-essing the garments in the plant, Emily's time is primarily devotedto waiting on customers coming into the plant.We agree with theparties that Doris should be included.Moreover, as Emily Johnsonspends a substantial amount of her time performing work covered bythe unit herein, she is likewise entitled to representation with respectto such work.We shall also include her.4We find that all production and maintenance employees at the Em-ployer's plant in Washington, D. C., including counter girls, but ex-cluding store clerks, office clerical employees, guards, and supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]CHARLESTON SHIPYARDS, INC.andINTERNATIONAL BROTHERHOOD OilBOILERMAKERS, IRON SHIP BUILDERS AND HELPERS OF AMERICA,LOCAL 687, AFL; LOCAL 776 OF THE INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL; INTERNATIONAL UNION OF OPERAT-ING ENGINEERS, LOCAL 470, AFL; UNITED ASSOCIATION OF PLUMB-ERS AND STEAMFITTERS, LOCAL 470, AFL; INDUSTRIAL UNION OFMARINE & SHIPBUILDING WORKERS OF AMERICA, CIO, AND INTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE 183, AFL, PETI-TIONERS.Cases Nos. 10-RC-1481, 10-RC-1520, 10-RC-1525, 10-RC-1553, 10-RC-1567, and 10-RC-1580.December 10, 1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held on August 23and 24, 1951, before John C. Carey, Jr., hearing officer.Thereafter,upon the filing of the Machinists' petition on August 28, the Boardremanded the proceeding for a further consolidated hearing whichwas held on September 26, 1951.The hearing officer's rulings madeat the hearings are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in c6nnection with this case to a three-member panel [Members Houston, Murdock, and Styles].4For the reasons given by the Board InOcala Star BannerCo , 97 NLRB 384, we findthat Johnson is eligible to vote in the election directed herein97 NLRB No. 68. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in _ commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer has been engaged since its incorporation inNovember 1950 in the repair and refitting of ships in Charleston,South Carolina.It has a lease on dry dock facilities owned by theUnited States Government and located on land of the CharlestonShipbuilding and Dry Dock Company. The latter company, inwhich one of the Employer's principal stockholders also owns stock,formerly operated the yard.The Unions which are AFL affiliates sought in their petitionsto represent their respective craft groups.At the hearings twoadditional unions were allowed to intervene-International HodCarriers, Building and Common Laborers Union of America, Local826,AFL, and United Brotherhood of Carpenters and Joiners ofAmerica, Local 159, AFL, the former to represent the unskilledlaborers in the yard and the latter to represent the carpenters.Thepetition of the CIO Marine Workers requested a unit of "all pro-duction and maintenance employees, skilled and unskilled."At thehearings all the AFL Unions, except the Machinists, moved to amendtheir petitions to request joint representation of the Employer'semployees in a production and maintenance unit, which motion wasreferred to the Board.Alternately, they indicated that they wouldeach wish to represent the employees in the craft units originallyrequested.The Machinists' request for a craft unit remainedunchanged.Without reference to specific agreements, the record indicates thatbargaining with previous employers at the shipyard has been on acraft basis.However, in this, the ship repair industry, the Board hasfound both craft and production and maintenance units appropriate.Therefore even if bargaining had been on an over-all basis, that factwould not in itself render craft units inappropriate.2IWe deny the Employer's motion to dismiss on the ground that its operation is expandingso that a representative vote of its employees could not now be obtained.Not only does therecord indicate that any expansion is contingent upon the Employer's securing work not yetcontracted for, but the Employer testified that it was"making every effort toslowlyexpandthe yard into a bigger yard,"and that it merely leases the facilities it is using and itsbusiness, unless profitable,is "subject to being closed out at almost any time." Thus, by itsown testimony, expansion is a mere possibility.We note, in addition,that although itsemployment figures did fluctuate from March to September 1951, no marked increaseoccurred,and in fact,a layoff of 75 or 80 had taken place just before the August hearing.We find that the present complement of employees is representative.2Todd Shipyards Corporation,94 NLRB 837. CHARLESTON SHIPYARDS, INC.381When the motion to amend their petitions for joint representationwas repeated by the AFL Unions at the September hearing, theEmployer offered no objection. It did state at the end of the hearing,however, that in its operation it preferred craft units.Clearly, onthis record, either type of unit would be appropriate.Therefore weshall grant the motion to amend and, subject to our findings concerningthe machinist group, shall direct an election in a production andmaintenance unit as requested by all labor organizations except theMachinists.TheMachinistsseeks to represent a unit of "all machinists, machinistapprentices, machinist helpers, machinist leadmen and tool room menor operators."The Employer objects to the inclusion of leadmenin this group, stating that supervision for the machinists is suppliedby the one inside leadman, the outside leadman, and the machinistsuperintendent.These 3,3 according to the Employer, provide thesupervision for the following 40 employees : 5 inside machinists, allfirst-class; 17 outside machinists, first-class; 5 outside machinists,third-class; 1 outside machinist, first-class helper; 2 outside machin-ists, second-class helper; 1 outside machinist, pusher; 2 machinists,one first-class and one third-class, employed as tool keepers.At thetime of the hearings the Employer had no machinist apprentices andapparently no second-class machinists, but anticipated that. it mighthave.The record indicates that inside and outside machinists are capableof doing the same skilled work, but that the inside men confinetheir activities to the drill presses, lathes, shapers, planers, and'similar machine tools in the machine shop.The outside men workon the ships under repair, at times dismantling machinery and equip-ment and bringing it into the machine shop for attention.Onetool keeper works in the machine shop; and the other in the centraltoolroom near the drydock.These two men sometimes repair ma-chinery and equipment, as well as cleaning, repairing, and sharpeningtools.We find that the machinists, their helpers and apprentices,and those employed as tool keepers, constitute a skilled craft groupemployed in an industry in which craft units are encountered, andmay, if they so desire, constitute a separate unit. If, in the electionshereinafter directed, they select the Machinists, they will be takento have indicated their desire to constitute a separate bargaining unit.The twomachinist leadmenspend their time planning and direct-ing work, and assigning it to the men under them, but they do notwork with the men as the machinist pusher does.Although theleadmen do not hire employees, they do effectively recommend3The Employer stated that it probably would have a machinist quarterman employedunder the machinist superintendent, with supervisory authority over the leadmen andthe other machinist employees.Normally the Employer has a quarterman over fourleadmen. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge.Clearly they are supervisors within the meaning of theAct, and we shall exclude them from the voting group.We direct that the questions concerning representation which havearisen be resolved by separate elections by secret ballot among theemployees in the following voting groups :1.All machinists,machinist apprentices,machinist helpers, andthe tool keepers employed by the Employer at its Charleston, SouthCarolina,shipyard,excluding quartermen and leadmen,all othersupervisors,and all other employees.2.Allremaining production and maintenance employees of the Em-ployer at its Charleston,South Carolina,shipyard,including perma-nent and temporary laborers'and the material control men who areengaged in manual labor but excluding the material control men whoare engaged in clerical work,5watchmen, guards,and supervisors asdefined in the Act.If the employees in group 1 select a bargaining representative dif-ferent from that selected by the employees in group 2,the Board findsthat theyconstitute a separate appropriate unit;,and if,in these cir-cumstances,the employees in group 2 also select a bargaining agent,the Board finds that the employees in group 2 also constitute an ap-propriate unit.If the employees in the two groups select the samebargaining agent, the Board finds thattogetherthey constitute an ap-propriate unit.The Regional Director conducting the elections di-rected herein is instructed to issue a certification of representativesto the union or unions in the unit or units which may result from theelection.If either group selects no bargaining agent, the RegionalDirectorshall issue a certificate of results of election to such effect.'[Text of Direction of Elections omitted from publication in thisvolume.]4 Permanent and temporary laborersdo the samesort of work, the former at 10 centsan hour morepay.In additionpermanent laborers generally work at the same assign-ment, but temporary laborers have theirwork assignedeach day.Bothclassifications worktogetherand temporary laborers become permanentas they acquiremore skill.6 Excluded because ofthe clericalcharacterof their workare inside material controlmen who spend85 percent of their time at clericaltasks, of whomthe recordindicatesthere arethree or four,and the outside material control man, who spends 75 percent ofhis time at such tasks.PUERTORICO CEMENTCORPORATIONandUNIONDE TRABAJADORES DELAINDUSTRIADEL CEMENTO DEPUERTORICO (IND.), PETITIONER.Case No. 24-RC-218.-December10,1951Decision and Direction-of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Philip Licari, hearing97 NLRB No. 66.